Title: To Thomas Jefferson from Albert Gallatin, 16 January 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        16 Jan. 1805
                     
                  
                  Bishop Carrol’s letter
                  The Agent “Sibley” has arrived; and the memorial was forwarded to Congress this morning by Mr Dawson. There is no doubt that Congress will secure the old settlers, though their grants may not be perfectly legal. But all that is now necessary is to amend the law so that claimants of every description be allowed to file their claims with the commissioners; on whose report Congress may act next session with a full knowlege of the subject.
               